Case 1:20-cv-24342-RNS Document 27-2 Entered on FLSD Docket 03/16/2021 Page 1 of 10




                            EXHIBIT 1
Case 1:20-cv-24342-RNS Document 27-2 Entered on FLSD Docket 03/16/2021 Page 2 of 10
Case 1:20-cv-24342-RNS Document 27-2 Entered on FLSD Docket 03/16/2021 Page 3 of 10
Case 1:20-cv-24342-RNS Document 27-2 Entered on FLSD Docket 03/16/2021 Page 4 of 10
Case 1:20-cv-24342-RNS Document 27-2 Entered on FLSD Docket 03/16/2021 Page 5 of 10
Case 1:20-cv-24342-RNS Document 27-2 Entered on FLSD Docket 03/16/2021 Page 6 of 10
Case 1:20-cv-24342-RNS Document 27-2 Entered on FLSD Docket 03/16/2021 Page 7 of 10
Case 1:20-cv-24342-RNS Document 27-2 Entered on FLSD Docket 03/16/2021 Page 8 of 10
Case 1:20-cv-24342-RNS Document 27-2 Entered on FLSD Docket 03/16/2021 Page 9 of 10
Case 1:20-cv-24342-RNS Document 27-2 Entered on FLSD Docket 03/16/2021 Page 10 of 10
